GOSHORN, J.

ON MOTIONS FOR REHEARING AND CLARIFICATION

Based on the parties’ motions for rehearing and clarification, and finding no useful purpose for reversing the order appealed given that the final custody hearing is set for less than two weeks hence, the opinion issued December 31,1998 is hereby withdrawn. The order appealed is affirmed with the exception of the portion thereof ordering the father to contribute to the mother’s attorney’s fees. The trial court’s finding that both parties are in need of attorney’s fees precludes imposition of a fee order. Accordingly, the fee portion of the order is reversed and any payments made thereunder are directed to be returned.
*716MOTIONS for REHEARING and CLARIFICATION GRANTED; ORDER AFFIRMED in part; REVERSED in part.
COBB and THOMPSON, JJ., concur.